Case 21-30085-hdh11 Doc 273 Filed 03/01/21                  Entered 03/01/21 22:48:26            Page 1 of 5




Patrick J. Neligan, Jr.                                 GARMAN TURNER GORDON LLP
State Bar. No. 14866000                                 GREGORY E. GARMAN
Douglas J. Buncher                                      Nevada Bar No. 6654, pro hac vice
State Bar No. 03342700                                  WILLIAM M. NOALL
John D. Gaither                                         Nevada Bar No. 3549, pro hac vice
State Bar No. 24055516                                  GABRIELLE A. HAMM
NELIGAN LLP                                             Texas Bar No. 24041047
325 North St. Paul, Suite 3600                          7251 Amigo Street, Suite 210
Dallas, Texas 75201                                     Las Vegas, Nevada 89119
Telephone: 214-840-5333                                 Telephone: 725-777-3000
Facsimile: 214-840-5301                                 Facsimile: 725-777-3112
pneligan@neliganlaw.com                                 ggarman@gtg.legal
dbuncher@neliganlaw.com                                 wnoall@gtg.legal
jgaither@neliganlaw.com                                 ghamm@gtg.legal
PROPOSED CO-COUNSEL FOR DEBTORS                         PROPOSED CO-COUNSEL FOR DEBTORS
AND DEBTORS-IN-POSSESSION                               AND DEBTORS-IN-POSSESSION




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IN RE:                                             §                CHAPTER 11
                                                   §
NATIONAL RIFLE ASSOCIATION                         §                CASE NO. 21-30085-hdh11
OF AMERICA and SEA GIRT LLC,                       §
                                                   §
        DEBTORS1                                   §                Jointly Administered


      DEBTORS’ WITNESS AND EXHIBIT LIST FOR HEARING ON DEBTORS’S
    APPLICATION FOR ENTRY OF AN ORDER PURSUANT TO SECTIONS 105(A),
     327(E), 329 AND 1107(B) OF THE BANKRUPTCY CODE AUTHORIZING AND
    APPROVING THE EMPLOYMENT AND RETENTION EFFECTIVE AS OF THE
     PETITION DATE OF BREWER, ATTORNEYS & COUNSELORS AS SPECIAL
          COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION2

        The National Rifle Association of America and Sea Girt LLC (the “Debtors”) may call

the following witnesses and introduce the following exhibits in connection with the Debtors’
1
  The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
2
  The hearing on the Application is currently scheduled for March 4, 2021. The Debtors reserve the right to
supplement the list based on, inter alia, their review of submissions that were filed only recently.




DEBTORS’ WITNESS AND EXHIBIT LIST FOR HEARING ON DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER
AUTHORIZING AND APPROVING THE EMPLOYMENT AND RETENTION EFFECTIVE AS OF THE PETITION DATE OF
BREWER, ATTORNEYS & COUNSELORSS AS SPECIAL COUNSEL                              PAGE 1
Case 21-30085-hdh11 Doc 273 Filed 03/01/21            Entered 03/01/21 22:48:26         Page 2 of 5




Application for Entry of an Order Pursuant to Sections 105(a), 327(e), 329 and 1107(b) of the

Bankruptcy Code Authorizing and Approving the Employment and Retention Effective as of the

Petition Date of Brewer, Attorneys & Counselors as Special Counsel for the Debtors and Debtors

in Possession [Docket No. 84].


                                         I. WITNESSES

       1.     The Debtors reserve the right to call the following individuals as witnesses at the
Hearing:

              a.       Michael J. Collins;

              b.       John Frazer;

              c.       Charles Cotton;

              d.       Willes Lee;

              e.       Any witness necessary to authenticate the exhibits designated herein;

               f.     Any witness necessary to rebut and/or impeach the testimony of a witness
       called or designated by any other party;

              g.       Any witness(es) identified or called by any other parties in interest; and

              h.       Rebuttal witnesses, as necessary.

                                         II. EXHIBITS

       2.     The Debtors reserve the right to introduce the following documents as exhibits:

              EXHIBIT                                   DESCRIPTION
                NO.
                   1      Declaration of Michael J. Collins in Support of the Application
                          [Docket No. 84-2]
                   2      Declaration of Carolyn Meadows in Support of the Application
                          [Docket No. 84-3]
                   3      Declaration of John Frazer in Support of the Application [Docket No.
                          84-4]



DEBTORS’ WITNESS AND EXHIBIT LIST FOR HEARING ON DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER
AUTHORIZING AND APPROVING THE EMPLOYMENT AND RETENTION EFFECTIVE AS OF THE PETITION DATE OF
BREWER, ATTORNEYS & COUNSELORSS AS SPECIAL COUNSEL                              PAGE 2
Case 21-30085-hdh11 Doc 273 Filed 03/01/21         Entered 03/01/21 22:48:26       Page 3 of 5




                 4       March 22, 2019 email from Oliver North to John Frazer regarding
                         “CONFIDENTIAL DOCUMENTS” with attachments


                 5       Letter from W. LaPierre to R. Childress



                 6       Morgan Lewis Memorandum, dated March 21, 2019 (redacted)



                 7       April 11, 2019 email from Oliver North to John Frazer and Charles
                         Cotton” (attaching documents)


                 8       Letter from Wayne LaPierre to Oliver North



                 9       Letter from Wayne LaPierre letter dated April 25, 2019 to Members of
                         the Board of Directors


                 10      Minutes of the Meeting of the Board of Directors of the National Rifle
                         Association of America, dated April 29, 2019


                 11      National Rifle Association Financial Disclosure Questionnaire of
                         Richard Childress, dated January 9, 2016


                 12      National Rifle Association Financial Disclosure Questionnaire of
                         Richard Childress, dated December 7, 2017


                 13      April 24, 2019 Plaintiff the National Rifle Association of America
                         Amended Complaint in The National Rifle Association v. Ackerman
                         McQueen, Inc. et al., Case No. CL19001757 (Va. Cir. Ct. 2019)




DEBTORS’ WITNESS AND EXHIBIT LIST FOR HEARING ON DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER
AUTHORIZING AND APPROVING THE EMPLOYMENT AND RETENTION EFFECTIVE AS OF THE PETITION DATE OF
BREWER, ATTORNEYS & COUNSELORSS AS SPECIAL COUNSEL                              PAGE 3
Case 21-30085-hdh11 Doc 273 Filed 03/01/21          Entered 03/01/21 22:48:26        Page 4 of 5




                 14      Defendants’ Motion and Memorandum of Law in Support of
                         Defendants’ Motion to Disqualify Plaintiffs Counsel (William A.
                         Brewer III and Brewer Attorneys & Counselors) in The National Rifle
                         Association v. Ackerman McQueen, Inc. et al., Case.No. 3:19-cv-2074
                         (N.D. Tex. 2019) Docket No. 78, 79-2.
                 15      Brewer v. Lennox Hearth Prod., LLC, 601 S.W.3d 704 (Tex. 2020)



                 16      Plaintiff’s Second Amended Complaint in The National Rifle
                         Association v. Ackerman McQueen, Inc. et al., Case.No. 3:19-cv-2074
                         (N.D. Tex. 2019) Docket No. 201-1.

                 17      Defendant The National Rifle Association of America’s Verified
                         Answer and Counterclaims in People of the State of New York v. The
                         National Rifle Association et al., Index.No. 451625/2020 (Sup. Ct.
                         N.Y.) NYSCEF Docket No. 230.
                 18      Declaration of Wayne LaPierre dated May 3, 2020 in support of the
                         NRA’s Opposition to Defendants’ Motion to Disqualify Plaintiffs
                         Counsel (William A. Brewer III and Brewer Attorneys & Counselors)

                 19      Defendant Ackerman McQueen’s Motion for Preliminary Injunction,
                         dated June 19, 2019, in The National Rifle Association v. Ackerman
                         McQueen, Inc. et al., CaseNo. CL19001757 (Va. Cir. Ct. 2019).

                 20      June 25, 2019 letter from Andrew Arulanandam to Revan McQueen



                 21      September 5, 2018 email from Stephen Ryan to William Brewer,
                         CCing Gina Betts and Jay Madrid


                         Any exhibit(s) offered or introduced by any other parties
                         Rebuttal exhibits, as necessary

       3.     The Debtors reserve the right to supplement this Witness and Exhibit List.

Dated: March 1, 2021                       Respectfully submitted,




DEBTORS’ WITNESS AND EXHIBIT LIST FOR HEARING ON DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER
AUTHORIZING AND APPROVING THE EMPLOYMENT AND RETENTION EFFECTIVE AS OF THE PETITION DATE OF
BREWER, ATTORNEYS & COUNSELORSS AS SPECIAL COUNSEL                              PAGE 4
Case 21-30085-hdh11 Doc 273 Filed 03/01/21          Entered 03/01/21 22:48:26       Page 5 of 5




                                            /s/Patrick J. Neligan, Jr.
                                            Patrick J. Neligan, Jr.
                                            Texas Bar No. 14866000
                                            pneligan@neliganlaw.com
                                            Douglas J. Buncher
                                            Texas State Bar No. 03342700
                                            dbuncher@neliganlaw.com
                                            John D. Gaither
                                            Texas Bar No. 24055516
                                            jgaither@neliganlaw.com
                                            NELIGAN LLP
                                            325 N. St. Paul, Suite 3600
                                            Dallas, Texas 75201
                                            Telephone: (214) 840-5300
                                            Facsimile: (214) 840-5301

                                            and

                                            Gregory E. Garman
                                            Nevada Bar No. 6654 (admitted pro hac vice)
                                            William M. Noall
                                            Nevada Bar No. 3549 (admitted pro hac vice)
                                            Gabrielle A. Hamm
                                            Texas Bar No. 24041047
                                            GARMAN TURNER GORDON LLP
                                            7251 Amigo Street, Suite 210
                                            Las Vegas, Nevada 89119
                                            Telephone: 725-777-3000
                                            Facsimile: 725-777-3112
                                            ggarman@gtg.legal
                                            wnoall@gtg.legal
                                            ghamm@gtg.legal

                                            PROPOSED CO-COUNSEL FOR DEBTORS

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 1st day of March 2021 a true and correct
copy of the foregoing was served electronically via this Court’s CM/ECF notification system.

                                             /s/ Michael J. Collins
                                            Michael J. Collins




DEBTORS’ WITNESS AND EXHIBIT LIST FOR HEARING ON DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER
AUTHORIZING AND APPROVING THE EMPLOYMENT AND RETENTION EFFECTIVE AS OF THE PETITION DATE OF
BREWER, ATTORNEYS & COUNSELORSS AS SPECIAL COUNSEL                              PAGE 5
